Exhibit 10.1

THIS AGREEMENT dated for reference the 10th day of February, 2009

BETWEEN:

General Metals Corporation

(herein collectively  "Company")

AND:

Nevada Agency & Trust Company

(herein  "Creditor")

WHEREAS:

A.

The Creditor is the registrar and transfer agent (the “Services”) for the
Company;

B.

Pursuant to the provision of the Services and as of January 31, 2009, the
Company is indebted to the Creditor in the amount of $3,399.18 (the “Outstanding
Amount”);

C.

The Company wishes to provide the Creditor with a retainer through the issuance
of 500,000 restricted shares of the Company’s common stock (the “Settlement
Shares”);

D.

The Company and the Creditor understand that at the time of sale of the
Settlement Shares, the proceeds received from the sale of the Settlement Shares
(the “Proceeds”) will be applied to the then outstanding amount owed to the
Creditor (“Current Amount”);

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

1.

Within ten (10) days of executing this Agreement, the Company will issue to the
Creditor the Settlement Shares as a retainer for the provision of the Services.

2.

The issuance of the Settlement Shares shall be effective as of January 31, 2009.

3.

The Company acknowledges that the Creditor may require legal opinions on the
removal of the restrictive legends on the share certificates representing the
Settlement Shares pursuant to Rule 144 of the 1933 Act in order to sell the
Settlement Shares in the future.  When the Creditor reasonably requests it of
the Company and the conditions of Rule 144 of the 1933 Act have been met, the
Company will pay for an attorney of the Company’s choice to supply the legal
opinion and the Creditor will cooperate fully in providing all information and
documentation reasonably requested.





--------------------------------------------------------------------------------

- 2 -




4.

The Creditor shall sell the Settlement Shares at such time as it is able and
apply the Proceeds to the Current Amount and:

(a)

in the event that the Current Amount is less then than the Proceeds, the
Creditor shall use the excess proceeds as a retainer for future bills; and

(b)

in the event that the Current Amount is greater than the Proceeds, the Company
shall be liable to the Creditor for the difference then outstanding.

5.

The Creditor represents, warrants and covenants to the Company that:

(i)

the Creditor has all requisite corporate power and authority to execute and
deliver this Agreement;

(ii)

none of the Settlement Shares have been or will be registered under the 1933
Act, or under any state securities or "blue sky" laws of any state of the United
States, and, unless so registered, may not be offered or sold in the United
States or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S under the 1933 Act ("Regulation S"), except in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act and in each case only
in accordance with applicable state and provincial securities laws;

(b)

the Company has not undertaken, and will have no obligation, to register any of
the Settlement Shares under the 1933 Act or any other securities legislation;

(c)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Settlement Shares;

(i)

no person has made to the Subscriber any written or oral representations:

A.

that any person will resell or repurchase any of the Settlement Shares;

B.

that any person will refund the purchase price of any of the Settlement Shares;

C.

as to the future price or value of any of the Settlement Shares; or

D.

that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system.

(d)

the Creditor has completed the Certificate of U.S. Purchaser, on Appendix A
attached hereto, and





--------------------------------------------------------------------------------

- 3 -




A.

the Creditor, by completing the Certificate of U.S. Purchaser, acknowledges and
agrees that the Settlement Shares are being issued in reliance upon the
exemption from registration afforded by Section 3(b) and/or Section 4(2) of the
1933 Act and Regulation D promulgated thereunder;

B.

the Creditor will not acquire the Settlement Shares as a result of, and will not
itself engage in, any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Settlement Shares; provided, however,
that the Creditor may sell or otherwise dispose of any of the Settlement Shares
pursuant to registration thereof under the 1933 Act and any applicable state
securities laws or under an exemption from such registration requirements;

C.

the Creditor hereby acknowledges that that upon the issuance thereof, and until
such time as the same is no longer required under the applicable securities laws
and regulations, the certificates representing any of the Settlement Shares will
bear a legend;

D.

the Company will refuse to register any transfer of the Settlement Shares not
made pursuant to an effective registration statement under the 1933 Act or
pursuant to an available exemption from the registration requirements of the
1933 Act; and

(ii)

the statutory and regulatory basis for the exemption claimed for the offer of
the Settlement Shares would not be available if the offering is part of a plan
or scheme to evade the registration provisions of the 1933 Act

6.

Each of the parties to this Agreement acknowledges that such party has read this
document and fully understands the terms of this Agreement, and acknowledges
that this Agreement has been executed voluntarily after either receiving
independent legal advice, or having been advised to obtain independent legal
advice and having elected not to do so

7.

This Assignment will be governed by and construed in accordance with the laws in
force in the State of Nevada and the parties submit to the non-exclusive
jurisdiction of the courts of Nevada.

8.

This Agreement may be executed in any number of counterparts with the same
effect as if all parties hereto had all signed the same document.  All
counterparts will be construed together and will constitute one and the same
agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.














--------------------------------------------------------------------------------

- 4 -




GENERAL METALS CORPORATION

Per:

/s/ Stephen Parent



Authorized Signatory




NEVADA AGENCY & TRUST COMPANY

Per:

/s/ Amanda Cardinalli



Authorized Signatory



